DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
In light of the amendments to the specification filed on January 18, 2022, the objection to the specification set forth in the non-final office action mailed on August 17, 2021 is hereby withdrawn. 
Claim Objections
Claim 12 is objected to because of the following informalities: Line 2 should read “wherein the springs extend” for the purpose of grammatical clarity. 
Appropriate correction is required. 
In light of the amendments to the claims filed on January 18, 2022, the objections to claims 8-11 and 15 set forth in the non-final office action mailed on August 17, 2021 are hereby withdrawn. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on January 18, 2022, the 112b rejections to claims 14 and 15 set forth in the non-final office action mailed on August 17, 2021 are hereby withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
Response to Arguments
Applicant’s arguments, see page 8 paragraph 3 to page 11, filed on January 18, 2022, with respect to the 103 rejections of claims 1-7 and 12-15 have been fully considered and are persuasive.  The 103 rejections of claims 1-7 and 12-15 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach first and second ends with an intermediate part located between the first and second ends where the first and second ends are located on opposite sides of a machine frame. An updated search did not reveal any additional relevant art. While tow hooks attached to a machine frame are known, the tow hook with ends on either side of the machine frame as claimed with an intermediate part mounted in a through hole of the frame and the second end comprising a cylindrical rod, is not taught by the prior art, nor would it be obvious to combine or modify tow hooks attached to the machine frame with the longitudinal rod on the other side of the machine frame or with the intermediate part mounted in the through hole of the frame. The additional claims depend from claim 1 and are thereby found to be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claim 12 as stated above in section 3: Claim 12 line 2 should read “wherein the springs extend” for the purpose of grammatical clarity. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.R.H./Examiner, Art Unit 3611                


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611